Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Michael J. Sindram appeals the district court’s orders striking his “Verified Amended Complaint and Request for In-junctive Relief’ from the docket and denying his motion for leave to proceed in forma pauperis on appeal. We have reviewed the record and find no reversible error. Accordingly, we deny leave to proceed in forma pauperis on appeal and dismiss the appeal for the reasons stated by the district court. Sindram v. Robelen, No. 1:09-cv-01082-GBL-IDD (E.D. Va. Mar. 24, 2010; filed May 21, 2010 & entered June 2, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.